 244DECISIONSOF NATIONALLABOR RELATIONS BOARDThe drivers were permanently assigned to their routes by Warehouse Super-intendentWright and they looked upon him as their immediate supervisor. Ifthe drivers wished a change In -assignment,they would generally discuss it withWright or Foreman Anderson.On occasion,drivers have discussed assignmentchanges with Kennoy but he has referred them to Wright.Drivers have alsoon occasion asked Kennoy about a wage increase;he has also referred that toWright.If a driver were absent, Kennoy would report that fact to Wright orAnderson if it came to his attention and, at their direction,would instructanother driver to take that run. In each instance,the decision relative to thechange in pay or assignment was made by Anderson or Wright,and Kennoymerely carried out their instructions.There were occasions at infrequent intervals when drivers required helpersor swampers.On such occasions,Kennoy would direct an employee to assista truck driver,after having been told by Wright or Anderson whom be coulduse.On one occasion.Kennoy directed an employee to warn another employeeto improve his work habits under threat of discharge.Several employees and former employees testified that they had overheardKennoy directing drivers and swampers. In view of Kennoy's explanation setout above,I find that he was merely carrying out specific Instructions of Wrightand Anderson in these instances.The Petitioner also contends that because there are about 100 employees Inthe warehouse,there must be more than 2 supervisors.This contention is with-out merit because there is no showing that the nature of the work Is such thatit requires close supervision.In addition,assuming that more supervisors arejustified,this would not tend to establish Kennoy's status as a supervisor.From Kennoy's actions,above described,it can be seen that he had been in-vested with some of the indicla of supervisory authority.If the Issue werewhether the Employer is responsible for Kennoy'his ostensible authority,a different result might be reached;but the Issue hereiswhether Kennoy in fact is a supervisor.Under all the circumstances, It Isclear,and I find,that Kennoy did not in fact possess or assert supervisory au-thority.'I find that Kennoy was not,during the payroll period ending June 30,1950,a supervisor within the meaning of the Act and that he was entitled tovote in the election of July 14,1950.I therefore recommend that his ballot beopened and counted.ICf.KraftFoodsCompany,97 NLRB 1097(Wrona).KAISER MANUFACTURING CORPORATION, RICHMOND MACHINING Divl-SIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL`YORKERS,LOCAL UNION No. 302, AFL, PETITIONERKAISER MANUFACTURING CORPORATION, RICHMOND MACHINING DIVI-SIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTLODGE No. 115, PETITIONER.Cases Nos. 20-R-1735 and 20-RC-1753.May ^1, 1952Decision and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldin the above cases before Robert V. Magor, hearing officer.The hear-99 NLRB No. 45. KAISER MANUFACTURING CORPORATION245ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affectingcommerceexists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The International Brotherhood of ElectricalWorkers, LocalUnion No. 302, AFL, the Petitioner in Case No. 20-RC-1735, hereinreferred to as the Electrical Workers, seeks a unit ofall electricians,their helpers, and apprentices.The International Association of Ma-chinists,District Lodge No. 115, the Petitioner in Case No. 20-RC-1753, herein referred to as the Machinists, seeks a unit of all produc-tion and maintenance employees, excluding the electricians.TheUnited Automobile, Aircraft and Agricultural Implement Workers ofAmerica (UAW-CIO), herein referred to as the Intervenor,seeks aproduction and maintenance unit.' The Employer, although opposingany election at this time on the ground that its operations were sched-uled to expand, maintained that if an election were directed it shouldbe in a single over-all unit including electricians.There is no historyof collective bargaining at this plant of the Employer.The Employer, which is engaged in machine finishing aircraft partsfor Boeing Aircraft, employs four journeymanelectricians, and plansno expansion of this group in the immediate future. It does not atpresent employ any electrician helpers or apprentices, but did notstate whether or not it planned to hire any. The four electricians nowemployed were hired as journeyman electricians, and had 5 or 6 yearsof previous experience.They are required to furnish some of theirown tools, which are of the type normally furnished by journeymanelectricians.Most of themachinesused by the Employer are electrically oper-ated.The electricians are engaged primarily in the repair of elec-trical breakdowns in the machinery. They are also responsible for thegeneral maintenance of allelectricalequipmentin the plant.IAlthough the representative of the Intervenor contended at the beginning of the hear-ing that the production and maintenance unit should include the electricians,he statedat the close of the hearing that "we agree with the Machinists,that the Electrical nroth-erhood is a craft union,but we will leave it up to the Board to make a decision an theappropriate unit "215233-53-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe electricians are under the supervision of a project engineer.They have no central base of operations, but they and the project engi-neer who directs them work throughout the plant.The electriciansdo no production work.When repairing production machines, theyremain under the supervision of the project engineer, and are not sub-ject to direction by the production foremen.On the basis of the entire record, we find that the electricians con-stitute a homogeneous, identifiable craft group that may appropriatelybe represented in a separate unit.As they may, however, also be ap-propriately included in the over-all production and maintenance unit,we shall not make any final determination at this time of the appro-priate unit or units, but shall first ascertain the desires of the em-ployees in the elections hereinafter directed.We shall direct thatseparate elections be held among the employees of the Employer atitsRichmond, California, plant, within the voting groups describedbelow :Voting group I: All production and maintenance employees, in-cluding the inspectors and material handlers, but excluding all elec-tricians, their helpers and apprentices, office and clerical employees,project engineers, guards, and supervisors as defined by the Act.Voting group II : All electricians, their helpers, and apprentices, ex-cluding all other employees and all supervisors as defined by the Act.If a majority of the employees in voting group II select a collectivebargaining agent different from that selected by a majority of em-ployees in voting group I, the employees in voting group II will betaken to have indicated their desire to constitute a separate unit; andif a majority of the employees in voting group I also select a collec-tive bargaining agent, the Regional Director conducting the electionsdirected herein is instructed to issue separate certifications of repre-sentatives to the collective bargaining agents so selected for (1) a unitconsisting of the employees in voting group I, and (2) a unit consist-ing of the employees in voting group II, which units the Board findsunder such circumstances to constitute units appropriate for the pur-poses of collective bargaining.In the event a majority of theemployees in voting groups I and II select the same collective bargain-ing agent, the employees in voting group II will be taken to have in-dicated a desire to be included in the same bargaining unit as theemployees in voting group I, and the Regional Director conducting theelections directed herein is instructed to issue a certification of repre-sentatives to the collective bargaining agent so selected for a unit con-sisting of all employees in voting groups I and II, which unit theBoard under such circumstances finds to constitute a unit appropriatefor the purposes of collective bargaining.5.The Employer contended that an election at this time would notbe representative of the desires of all its employees in view of its plans CONTINENTAL SOUTHERN LINES, INC.247for expansion.Employees were placed on the payroll at this plantin October 1951, but production did not begin until about February1, 1952.At the time of the hearing, the Employer had 62 productionemployees, and contemplated an increase by the end of June 1952 to102 production employees.The Employer's proposed increases there-after were not specified on the record.The extent and timing of theplanned increases were dependent upon the receipt of special ma-chinery which the Employer had ordered.The Employer did notplan to hire any additional employees as electricians or in various otherclassifications by June, and was operating with employees in practical-ly all the categories it would maintain when its contemplated expan-sion was completed.Under these circumstances and upon the basisof the entire record, we find that the working force which will be em-ployed when the elections directed herein are held will be a substantialand representative segment of the employees to be employed in the vot-ing groups for a reasonable time in the future.2We therefore seeno reason for departing from the Board's usual policy of directing animmediate election.[Text of Direction of Elections omitted from publication in thisvolume.]=Rockwell Register Corporation,98 NLRB No. 183.CONTINENTAL SOUTHERN LINES, INC.andTRANSPORT WORKERS UNIONOF AMERICA,CIO, PETITIONER.Case No. 15-RC-615.May22,1950Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Kyle,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.IThe hearing officer referred to the Board motions to dismiss,on various grounds, madeby the Employer and the Intervenor, Southern Association For Transportation EmployeesFor the reasons stated in section3, infra,the motions are granted.Also referred to the Board was a motion by the Petitioner to open and inspect certainballotswhich did not reach their intended destination.As inspection of those ballotswould not affect our determination herein, we do not find it necessary to pass upon themotion99 NLRB No. 42.